Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-20 are allowed over the prior art.
3.	The following is an examiner’s statement of reasons for allowance:  As indicated in the previous rejection, claims 1-14 contain allowable subject matter.  Applicant has amended previously rejected claims to include the previously indicated allowed subject matter into the previously rejected independent claims.
 Although the prior art of Cole et al (US PGPUB 20170193413),
who teaches predictive utilization of resources (see abstract), the prior art fails to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1 and 15, a first directive based on the generated first prediction regarding utilization of a first resource in a first network and the first capability, and with respect to claim 18, directing, by the processing system and based on a first prediction and a first capability, a first communication device to engage in a first communication session utilizing a first radio access technology. 
The depend claims depend on the independent claims; therefore, the dependent claims are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
August 28, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467